DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2021 and 11/11/2020 have been considered by the examiner.
Claim Objections
Claims 1, 30-31 are objected to because of the following informalities:  In claim 1, the phrase “such that” is repeated twice in line 23.  Also, in line 23, the term “to” should read –into–; and in line 24, the term “in” should read –into– to grammatically improve the claim. 
Likewise in claims 30-31, the term “to” should read –in– to grammatically improve the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 4-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 4, the limitation “the second cross section is greater than the first cross section” is indefinite, as the term “greater” is a relative term which is not defined by the claim, nor does the specification provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner suggests amending the claim to include dimensions of the claimed cross-sectional areas, which are supported by the specification.
Regarding claim 9
Regarding claims 21-22, 24, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 4-31, the claims are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 1.

The following is a quotation of 35 U.S.C. 112(d): 
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 30-31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 recites the limitation “making the blind hole to a tread block of the tire”, whose subject matter is substantially recited in claim 1 from which it .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 25-26, 28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ajoviita et al. (FI 127370 B), or, in the alternative, under 35 U.S.C. 103 as obvious over Bruno Wessel “Stud Insertion Tool” – of record, hereinafter “Wessel Tool”. 
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
Regarding claim 1, Ajoviita teaches a method for mounting a non-slip pin – (construed as an insert) on a vehicle tire, see [0001] – (corresponds to a method for inserting an insert to a tread of a tire). The method including the use of a sliding pin 100 and a tread pattern having circumferential and transverse grooves, see [0002] – (it being readily understood that circumferential and transverse grooves are sufficient for forming a tread pattern of tread blocks which thus corresponds to having the non-slip pin and the tire comprising tread blocks forming the tread of the tire). Wherein as depicted below: the non-slip pin extends in a longitudinal direction Sn from a base of the non-slip pin 122 (construed as a bottom of the insert), to the top of the non-slip pin body 120 (construed as a top of the insert), and where the top body portion has a first cross section at a first longitudinal position from the bottom, the first longitudinal position being located at a position of the radially outermost cross-sectional area of the widest top body portion of the non-slip pin. And a second cross section at a 
[AltContent: arrow][AltContent: textbox (Second cross section)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First cross section)][AltContent: textbox (First longitudinal position)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Second longitudinal position)][AltContent: arrow][AltContent: arrow][AltContent: arrow]

Additionally, the tread block has been provided with a recess 210 – (construed as a blind hole), the method further comprising: arranging at least a part of the non-slip pin into jaws 305 – (construed as a sleeve) that is configured to receive at least that part of the non-slip pin that has the first cross section and support at least that part of the non-slip pin that has the 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

And inserting the non-slip pin into the blind hole such that the bottom of the non-slip pin is inserted deeper in the blind hole than the top of the non-slip pin, wherein a part of the jaws touches the non-slip pin at a position that is between the first and second longitudinal position – (considered as being geometrically congruent with such a part of the non-slip pin that is left in between the first longitudinal position and the second longitudinal position), as depicted below.
[AltContent: arrow][AltContent: rect][AltContent: textbox (Jaws touch the non-slip pin)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    400
    316
    media_image5.png
    Greyscale

In the alternative, to the extent the touching jaws of Ajoviita does not disclose the geometrical congruency. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the jaws, such that they are geometrically congruent with the median portion (that is a position between a first and a second longitudinal position that is located on opposing ends of the cross-sectional profile of the body of the stud) of the non-slip pin, as taught by the Wessel Tool to provide the user with a tool functional for providing a method of inserting a non-slip pin into the tread block of a tire having improved gripping of the pin as depicted in the Wessel Tool above.
Regarding claim 4, Ajoviita teaches the recess 210 is configured to a first cross-section profile at a tread surface – (construed as a first depth) and a second cross-section profile at a depth that is radially innermost with respect to the tread surface – (construed as second depth), wherein the second cross-section profile has a greater axial width than the first cross-
Regarding claims 25-26, Ajoviita teaches the non-slip pin is configured to improve friction and comprises a carbide head 111 – (construed as a hard metal pin), see [0016].
Regarding claim 28, Ajoviita teaches it is generally known to use an adhesive to attach the non-slip studs to the stud recess formed in the ring, where such an adhesive 130 is placed in the bottom of the installation hole, see [0005] and Fig. 2.
Claims 1, 5-11, 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (WO 2018/070378 A1).
Regarding claim 1, Takahashi teaches a driving apparatus for stud pins (construed as an insert) and a method for manufacturing a stud tire, and more particularly to a driving apparatus for a stud pin, which can strike a stud pin accurately and efficiently in an installation hole formed in a tread surface of a tire, see Technical Field paragraph. The method includes the use of a stud pin 10 (construed as an insert), a stud driving device 1, and a tread surface 12 (construed as a tread block as the prior art does not limit the tread surface to any particular structure and under the broadest reasonable interpretation afforded the examiner the genus tread surface includes a species of a tread block). 
With regards to the stud:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The stud 10 extends in a longitudinal direction from a flange portion of the root portion 10b - (construed as a bottom portion) to the head portion 10a - (construed as a top portion) of the stud. And as depicted above the head portion 10a has a cross-sectional profile at a particular longitudinal position with respect to the flange – (construed as a first cross-section at a first longitudinal position from the bottom), and the root portion 10b has a cross-sectional profile at a particular longitudinal position with respect to the flange – (construed as a second cross-section at a second longitudinal position from the bottom); wherein the first longitudinal position is located closer to the top of the stud than the second longitudinal position and the stud root portion10b flange has a wider cross-section profile than the stud head portion 10a.
With regards to the tread surface:
The tread surface 12 is configured to have an installation hole 13 – (construed as a blind hole) disposed on its surface, see figure 5.
With regards to the driving device:
The driving device is configured to have, as depicted above, a holding portion 5 – (construed as a sleeve) designed to hold at least a part of the stud head portion 10a and at least a part of the stud root portion 10b – (construed as the sleeve is configured to receive at least that part of the insert that has the first cross section and support at least that part of the insert that has the second cross section in the longitudinal direction and/or a transversal direction that is perpendicular to the longitudinal direction).
Takahashi further teaches the method includes the step of inserting the stud to the installation hole such that the flange portion of the stud is inserted deeper in the installation hole than the stud root portion, wherein a part of the holding portion is geometrically congruent with such a part of the stud that is left in between the first longitudinal position and the second longitudinal position, see above.
Regarding claims 5-6, the method insertion step includes having the holding portion 5 extend in the longitudinal direction of the stud 10, at least to the top and/or beyond the top of the stud 10, see figure above.
Regarding claims, 7-8, the holding portion 5, is arranged to create a space for insertion of the stub root portion 10b, the root portion having an elongated cross-section profile, whereby the profile from the flange to the stud head portion has substantially the same axial width – (construed as the sleeve limits a first aperture for receiving the insert, the first aperture having a third cross section, wherein the third cross section is at least as large as 
Regarding claims 9-10, as previously discussed, the holding portion 5, is arranged to create a space for insertion of the stub root portion 10b which corresponds to the claimed – (sleeve limits a first aperture for receiving the a part of the insert, the first aperture having a third cross section). And is further configured such that taking the elongated root portion 10b cross-sectional profile as a third cross section, and the flange root portion cross-sectional profile as a second cross-section satisfies the claimed third cross-section has less axial width that the second cross-sectional profile. Additionally, as depicted above, the holding portion 5 does not surround the flange root portion of the stud which makes the second cross-section. And as the flange is a part of the holding portion 5 supported root portion 10b of the stud 10, it is considered to correspond to the claimed sleeve is configured to support at !east the flange when the insert is inserted into the blind hole, see figures 2-6.
Regarding claims 30-31, the method insertion step includes having the installation holes 13 be formed in the tread surface at predetermined positions. One of ordinary skill in the art would readily understand this as “making a blind hole into a tread block of the tire” and “machining the blind hole to a tread block of the tire, which tire is prefabricated.”, since the claimed method does not require any structure of the tire over what the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (WO 2018/070378 A1).
Regarding claim 11, while Takahashi discloses the holding portion 5 surrounds at least a portion of the stud 10; it does not explicitly disclose the holding portion has a wall thickness of at least 0.3 mm. However, the claimed wall thickness is considered to be a mere change in size/shape of the stud holding structure of the prior art and does not patentably distinguish over that of Takahashi. In particular, Takahashi discloses the holding portion 5 is configured to hold the stud head portion 10a in a fitted state; whereby this engaged state in which the holding portion 5 holds the head portion 10a to such an extent that it does not easily shift and the head portion 10a can be pulled out from the holding portion 5 without difficulty. And the clearance between the outer surface of the pin head portion 10a of the stud 10 held in the holding portion 5 in the fitted state and the inner surface of the holding portion 5 opposed thereto is about 0.1 mm to 1 mm. However, as long as the above-described fitted state can be secured, the clearance between each other is not limited to about 0.1 mm to 1 mm, and the holding portion 5 other than the cylindrical hole can also be adopted.
Thus, one of ordinary skill would appreciate Takahashi for its clearance teaching with respect to removing the holding portion once the stud is inserted and experimentally derive a wall thickness of the holding portion 5 in response. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the walls of the holding portion of the driving device of Takahashi to be at least 0.3 mm to provide a holding portion capable of maintaining a firm grip on the stud during the insertion step while providing a wall thickness small enough to enable easy removal of the holding portion.
Claims 12-17, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (WO 2018/070378 A1) as applied to claim 1 above, and further in view of Breen.
Regarding claims 12-15, 29, Takahashi does not explicitly disclose the holding portion 5 is configured to delimit the claimed aperture shapes, nor use suction pulling forces.
Breen discloses a tool for inserting tire studs, see title. The tool is configured to have a rod like member 22 having a socket end 26 – (construed as a first aperture) for holding the stud. The tool is further configured to have a passage 44 – (construed as a second aperture) which extends from the socket end through the tool opposing end to thereby allow for passage for a suction force to hold the stud in place during insertion steps, see Col 3 lines 32-43. Additionally, Breen discloses it is known to use a lubricant during insertion of the stud into the tire, see Col 3 lines 62-69.
To provide the holding portion of Takahashi with a passage configured to extend from a suction providing source to the stud holding cavity formed by the holding portion 5 would have been obvious to one of ordinary skill in the art, in view of the teachings of Breen, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (having a bored through holding means) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the lubricated suction enabled stud holding means used in Breen would allow the stud holding 
Regarding claims 16, 17, modified Takahashi discloses the holding portion 5 is functional to use a driving force to move the driving rod 6 (construed as a punch) for inserting the stud 10 into the installation hole 13 and removing the holding portion 5 from the installation hole 13 after inserting the stud into the installation hole 13, see figures and the steps on page 25  – (corresponds to the claimed sleeve is an integral part of such a punch that is used to insert the insert into the blind hole whereby the method comprises removing the sleeve from the blind hole after inserting the insert to the blind hole with the sleeve).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (WO 2018/070378 A1) as applied to claim 1 above, and further in view of Constantakis (US 2,865,054).
Regarding claims 18, 19, While Takahashi discloses spreading the installation hole 13 by three support jaws, see figure 6 and page 24, paragraph 8; it does not explicitly disclose the physical properties of the 
Constantakis discloses a tire having hard elements placed therein. Whereby, the tread is formed of an impressionable material having a Shore hardness of between 57 – 62 at ambient temperature. Constantakis discloses this provides an advantage such that when the hard elements are forced into the impressionable material they will project from the surface of the tread and thereby be immediately effective to increase the traction thereof, see Col 1 lines 33-45.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tread surface of Takahashi be formed of material having a Shore hardness between 57-67 at ambient temperature as taught by Constantakis to provide the tread with a material suitable for applying studs therein which are immediately available for use.
Claims 20-21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (WO 2018/070378 A1) as applied to claim 1 above, and further in view of Engel et al. (US 2014/0166168 A1).
Regarding claims 20-21, 24
Engel discloses a wear sensing system for components or equipment exposed to mechanical abrasion and, more specifically, to wear sensing systems used in a tire application being suitable use in a tread block, see [0001] and FIG-2. The system is provided in the form of a stud 26, uses capacitance, inductance elements – (construed as a primary capacitive component and a primary inductive component) in its wear detection scheme, and uses a transmitter of relying the status of tread wear to an end user, see [0007], [0026], [0029]. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the stud of Takahashi have elements comprising capacitive/inductive elements and be configured to measure tire wear as taught by Engel to provide a stud with a tread wear sensing abilities as taught by Engel.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (WO 2018/070378 A1) as applied to claim 1 above, and further in view of Shostak (US 2005/0192727 A1).
Regarding claims 22-23, while Takahashi discloses a method of attaching studs to tread surfaces; it does not explicitly disclose any characteristics of the studs, prompting one to look to prior art for exemplary configurations thereof.
Shostak discloses sensor assemblies capable of obtaining and providing a measurement of a physical quantity, e.g., measurement of 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the stud of Takahashi have sensors for measuring humidity as taught by Shostak to provide a means for early warning to a driver of potentially dangerous conditions as taught by Shostak.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (WO 2018/070378 A1) as applied to claim 1 above, and further in view of Ikegami (JP 5838703 B2).
Regarding claim 27, while Takahashi discloses a method of attaching studs to tread surfaces; it does not explicitly disclose the use of a supportive flange movably connected to a body of the insert.
Ikegami discloses a stud pin and studded tire. The stud system is configured to have a plate like movable claw 11 that is connected to the body of the stud 10 – (construed as a supportive flange movably connected to a body of the insert), Ikegami discloses such a configuration provides an 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the stud of Takahashi have a movable claw for holding the stud, while reliably improving the stud implantation process as taught by Ikegami to provide a means for holding the stud, while reliably improving the stud implantation process as taught by Ikegami.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749